DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
On pages 8 and 9 of the response, applicant contends that the AAPA does not disclose the via extending solely in the interconnection layer. To support this interpretation applicant discusses the Yang reference cited in the specification and limits the discussion to the “Si photonic TSV interposer”. Applicant ignores the “silicon interposer”. Applicant’s reliance on the “Si photonic TSV interposer” is misplaced, because it does not show “an optical layer bonded, at a bonding interface to the interconnection layer”. Rather, the “Si photonic TSV interposer” constitutes the described “optical layer bonded, at a bonding interface to the interconnection layer”. The BOX layer that contains the photonic components does not appear to be “bonded” in Yang, but grown. The Office also notes that applicant’s admission is not limited to the Yang reference. Yang is merely exemplary. Accordingly, AAPA discloses the claimed via. Finally, even if the admission was limited to the Yang reference, the Yang reference shows the BOX layer bonded to the interlayer, and further limited to the “Si photonic TSV interposer”, Yang still discloses the claimed via. Specifically, Yang shows a primary via through the interposer connected with a secondary via through the BOX layer. Specifically, Fig. 3 shows the primary TSV 
On page 9 of the response, applicant discusses the Trezza reference. Applicant contends the “process of Trezza does not allow to manufacture a via having an upper part (that is the part closer to the active face having the optical components), diameter which is smaller than the diameter of the lower part of the via.” As is discussed above, AAPA and Yang disclose this feature. Trezza is relied upon to teach the specific relationship of optical layer thickness and via size. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 10 of the response, applicant contends there is no motivation to combine the references. The Office disagrees. Trezza provides explicit rationale as to why a person of ordinary skill in the art would us the claimed relationship of optical layer thickness and via size. Specifically, to provide a thinner overall device. Accordingly, applicant’s allegation that there is no motivation to combine the references is unfounded and thus unpersuasive. 
On page 10 of the response, applicant further contends that “neither the AAPA nor Trezza teaches or suggests a via made of an upper part and a lower part, the diameter of the upper part being much smaller than the diameter of the lower part”. As discussed above, this is clearly incorrect. AAPA and Yang disclose a via with an upper part and a lower part. Furthermore, Yang explicitly discloses the via of the upper part is not as wide as the via of the lower part. Furthermore, given the disclosed widths, the combination necessarily results in an upper via with a diameter being much smaller than the diameter of the lower via. The Office again notes, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, all rejections are maintained. 
Applicant’s amendment is sufficient to overcome the objections. Accordingly, the objections have been withdrawn.

Election/Restrictions
Applicant’s election of Group I (claims 1-10) with traverse in the reply filed on 06/30/2020 is acknowledged. However, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. As such, the election will be treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art at [004]-[0010] of the Specification as originally filed, hereafter AAPA, in view of Trezza (U.S. Pre-Grant Publication No. 2006/0281309), hereafter Trezza.
Regarding claim 1, AAPA discloses a photonic chip ([004] ll. 1) lying in a plane ([004] ll. 1), the photonic chip comprising: a substrate having an upper face and a lower face that are parallel to the plane of the chip ([004] ll. 2-3), this substrate comprising, between the upper and lower faces: an interconnection layer of thickness larger than 50 µm, this interconnection layer being devoid of optical components ([004] ll. 4-5), an optical layer bonded, at a bonding interface, to the interconnection layer ([004] ll. 6), at least one optical component buried in the interior of the optical layer ([004] ll. 7), an electrical terminal chosen from the group consisting of an electrical contact embedded in the interior of the optical layer, this embedded electrical contact being that of the optical component or of an electronic component, and of an electrical track produced on the upper face of the substrate ([004] ll. 8-11), electrical connection pads produced on the lower face of the substrate, each of these pads being able to be electrically connected by way of a solder bump to another carrier ([004] ll. 12-14), a primary via extending through the interconnection layer from the lower face in order to electrically connect one of the connection pads to the electrical terminal, this primary via having a diameter larger than or equal to 10 µm ([004] ll. 15-17), the primary via extends through the 
Regarding claim 4, AAPA further discloses the electrical terminal is the embedded electrical contact of the optical component or of the electronic component ([004] ll. 8-11).
Regarding claim 5, AAPA in view of Trezza do not explicitly disclose the secondary via extends, through the optical layer, from the bonding interface directly to the electrical terminal, in order to electrically connect this electrical terminal to the primary via. However, the Office takes Official Notice that the secondary via extends, through the optical layer, from the bonding interface directly to the electrical terminal, in order to electrically connect this electrical terminal to the primary via is well known in the art. The advantage is to allow an electrical connection to the embedded electrical contact. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA in view of Trezza with the secondary via extends, through the optical layer, from the bonding interface directly to the electrical terminal, in order to electrically 
Regarding claim 10, Trezza further discloses the maximum diameter of the secondary via is smaller than 1 µm ([0296]).

Allowable Subject Matter
Claims 2, 3, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, “The photonic chip according to Claim 1, wherein the electrical terminal is the electrical track produced on the upper face of the substrate, the photonic chip comprises a metal line embedded in the interior of the optical layer, this embedded metal line lying mainly in a plane parallel to the plane of the chip, the secondary via comprises: a first portion of the second via that extends, through the optical layer from the bonding interface to the embedded metal line, and a second portion of the secondary via that extends, through the optical layer, from the embedded metal line to the electrical terminal, this second secondary-via portion electrically connecting the embedded metal line to the electrical terminal.”
Claim 6 recites, “The photonic chip according to Claim 1, wherein: the electrical terminal is the embedded electrical contact of the optical component or of the electronic component, the photonic chip comprises: an electrical track produced on the upper face of the substrate, a metal line embedded in the interior of the optical layer, this metal line being electrically connected to the electrical terminal and mainly extending parallel to the plane of the chip, a tertiary via that extends from the embedded 
Claim 7 recites, “The photonic chip according to claim 1, wherein: the optical layer comprises successively, from the upper face to the bonding interface: an oxide sublayer, at least one portion of the optical component or of the electronic component being produced on the side of this oxide sublayer that is turned toward the bonding interface, and an encapsulation sublayer in which said at least one portion of the optical or electronic component is encapsulated in a dielectric material, said at least one portion of the optical component or of the electronic component comprises an electrical contact embedded in the interior of the encapsulation sublayer, the optical chip comprises an additional via that extends in the interior of the optical layer from the bonding interface to the embedded electrical contact of said at least one portion of the optical component or of the electronic component, this additional via being made from a material the thermal conductivity of which is higher than 1.2C122, where C122 is the thermal conductivity of the dielectric material of the encapsulation sublayer.”
The limitations of claims 3, 6, and 7 are generally known in the art. See, e.g., U.S. Patent No. 10,090,342 for claims 3 and 6 and U.S. Pre-Grant Publication No. 2016/0233641 for claim 7. The Office can find no motivation to further modify AAPA and Trezza to include these additional elements absent improper hindsight.
Claims 3, 8, and 9 are contain allowable subject matter at least based on their dependence from a claim that contains allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/08/2021